QUARLES, J.
— I concur in the conclusion reached in this case, but I do not concur in the conclusion that the probate *687court bad jurisdiction of the subject matter of the action brought by Elliott & Emery against Lamott and Boss. I seriously doubt that probate courts have jurisdiction, under our constitution, of suits to recover specific personal property. But, in my view, this question is not necessary to a determination of the case at bar, for which reason I will not discuss it. In this case, the defendant, in his answer, sets up the proceedings in the case brought by Elliott & Emery against Lamott and Boss in the probate court, and, as the plaintiff here claims, as surviving partner of Elliott & Emery, he is estopped to claim the property in question by his acts in the case in the said probate court. He cannot at one time disclaim title to that property, and then afterward assert it against the same party or the vendor of the latter. The conclusion reached is correct, but I am inclined to think a wrong reason is given for reaching it. The judgment has been properly reversed.